Order entered April 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01621-CR
                                       No. 05-12-01622-CR

                         JOSHUA PULLIAM-ROBERTS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F12-34121-J, F12-34219-J

                                            ORDER
         The Court GRANTS appellant’s April 4, 2013 motion to supplement the record.

         We ORDER the Dallas County District Clerk to file a supplemental clerk’s record within

FIFTEEN DAYS from the date of this order that contains a competency report from Dr.

Michael Pittman or written verification that you do not have the report.

         We ORDER the Clerk of the Court to send a copy of this order to Gary Fitzsimmons,

Dallas County District Clerk, and counsel for all parties.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS from the date of this

order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE